DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to RCE filed 1/20/2021. 
Claims 7, 8, 17 have been cancelled. 
Claims 1-6, 9-16, 18-20 are pending in this application.
Claims 1, 12, 16 have been amended in the instant application.

Claims 1-6, 9-16, 18-20 are allowed.


	Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Interview Summary
A proposed amendment was submitted for applicant’s consideration. Examiner suggested the applicant to amend the claims as shown in the Examiner’s Amendments below in order to place the application in condition for allowance.

Examiner’s Amendments
An examiners amendments to the records appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given via email by the applicants representative, Mr Timothy Welk (Reg. No 69,708) on 3/27/2021

The application has been amended as follows:

Claim 1 (currently amended): A virtual desktop system, the system comprising: 
a client computer comprising one or more client-side plugins visible in a desktop configuration and accessible by a user; 
a server computer comprising a web server that incorporates one or more server-side plugins, wherein each plugin is associated with a plugin definition that specifies how the plugin is to be loaded and specifies access points that allow the plugin to be accessed, and the one or more server-side plugins specify required credentials and which client-side plugin should be used to obtain the required credentials, and
a proxy mechanism to enable the client computer to communicate with the server computer, wherein the proxy mechanism intercepts messages from legacy protocols at the protocol level from server-side legacy applications and relays the messages to the client computer to support a rendering task provided by a client of said legacy protocols; an interaction task provided by a client of said legacy protocols; an extension of the rendering and interaction beyond that provided by a client of said legacy protocols; or inter-plugin communication as part of the extension, 
wherein the plugin definition associated with the one or more client-side plugins includes a URL embedding an external website to extend functionality of the client computer by accessing a service associated with the server computer using a launch declaration containing an identifier that is unique to the plugin definition, and the plugin definition associated with a server-side plugin is configured to be imported by the client 
installing at least one application comprising a server-side plugin on a server computer comprising a web server; 
autonomously deploying, by the server-side plugin, one or more client-side plugins to a client computer for installation, wherein the one or more client-side plugins are visible in a desktop configuration and accessible by a user and each client-side plugin is associated with a plugin definition that specifies how the plugin is to be loaded and specifies access points that allow the plugin to be accessed, wherein the one or more server-side plugins specify required credentials and which client-side plugin should be used to obtain the required credentials; 

executing the server-side plugin on the server computer, wherein the client-side plugin and the server-side plugin interact and thereby offer an application with GUI functionality, wherein the server computer and the client computer communicate through a proxy mechanism that intercepts messages from legacy protocols at the protocol level from server-side legacy applications and relays the messages to the client computer to support a rendering task provided by a client of said legacy protocols; an interaction task provided by a client of said legacy protocols; an extension of the rendering and interaction beyond that provided by clients of said legacy protocols; or inter-plugin communication as part of the extension.Claim 13 (original) The method of claim 12 further comprising: receiving operator input at the client computer; and processing the operator input at the client computer using the client-side plugin without the involvement of the server computer.Claim 14 (original): The method of claim 12 wherein an operating system on the server computer lacks GUI functionality.Claim 15 (original): The method of claim 12 wherein an operating system on the client 
a client computer comprising a first client-side plugin and a second client-side plugin, wherein the first client side-plugin and the second client-side plugin are configured to interact with each other using an application programming interface and without requiring intervention by a server computer, at least one of the first client-side plugin and the second client-side plugin being visible in a desktop configuration and accessible by a user, and at least one of the first client-side plugin and the second client-side plugin being associated with a plugin definition that specifies how the plugin is to be loaded and specifies access points that allow the plugin to be accessed and includes a URL embedding an external website to extend functionality of the client computer by accessing a service associated with the server computer using a launch declaration containing an identifier that is unique to the plugin definition, wherein the first client-side plugin receives data regarding required credentials from client-side plugin and is further configured to receive the required credentials from a user, wherein the server computer and the client computer communicate through a proxy mechanism that intercepts messages from legacy protocols at the protocol level from server-side legacy applications and relays the messages to the client computer to support a rendering task provided by a client of said legacy protocols; an interaction task provided by a client of said legacy protocols; an extension of the rendering and interaction beyond that provided by clients of said legacy protocols; or inter-plugin communication as part of the extension.


Claims 1-6, 9-16, 18-20 are allowed


The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Kominac et. al (US20120151372A1) methods, systems, apparatus, and machine-readable storage media are provided to facilitate access and control of a remote desktop of a remote machine by a web browser at a client device through a transcoding server without installing proprietary plug-ins or protocols on the client device. A transcoding server may translate user input requests from a web browser into input calls compatible with a remote desktop display protocol. The transcoding server may receive remote desktop drawing commands from the remote machine and translate the remote desktop drawing commands into web browser drawing updates compatible with the web browser. A transcoding server may communicate with a web browser via HTTP and communicate with a remote machine via a remote desktop display protocol. A web browser may be an HTML5 browser. A transcoding server may send drawing coordinates to the web browser via an HTTP header and may use long polling. (see abstract).  

	Chhabra (US20160072788A1) discloses a software application executing in a first local operating environment may be used to connect to a remote server that requires a credential of a user to complete a transaction. In a second local operating environment that operates external to the first local environment, a user may be authenticated based on a user input received in the second local operating environment. The credential of the user may be securely communicated to the remote server from the second local operating environment. Other embodiments are described and claimed. (see abstract).  

Levy et al.  (US20160100015A1) provides systems and methods for resolving service initialization links in Virtual Desktop Infrastructure (VDI) environments are disclosed. see abstract).

Jorgensen et al.  (US20110209064A1) system and method described herein may identify one or more virtual desktop extensions available in a cloud computing environment and launch virtual machine instances to host the available virtual desktop extensions in the cloud. For example, a virtual desktop extension manager may receive a virtual desktop extension request from a client desktop and determine whether authentication credentials for the client desktop indicate that the client desktop has access to the requested virtual desktop extension. In response to authenticating the client desktop, the virtual desktop extension manager may then launch a virtual machine instance to host the virtual desktop extension in the cloud and provide the client desktop with information for locally controlling the virtual desktop extension remotely hosted in the cloud. (see abstract).

Glass et al. (US20160119399A1) discloses a method for extending web browser support to include real-time media having any media compression scheme without the need for media plugins. The method involves receiving at a web client computing device a web page resource hosted by a server. The web page resource includes an embedded script which defines a codec see abstract).


However, the prior art of records fail to teach or suggest individually or in combination:
A virtual desktop system, the system comprising: 
a client computer comprising one or more client-side plugins visible in a desktop configuration and accessible by a user; and 
a server computer comprising a web server that incorporates one or more server-side plugins, wherein each plugin is associated with a plugin definition that specifies how the plugin is to be loaded and specifies access points that allow the plugin to be accessed, and the one or more server-side plugins specify required credentials and which client-side plugin should be used to obtain the required credentials, and
a proxy mechanism to enable the client computer to communicate with the server computer, wherein the proxy mechanism intercepts messages from legacy protocols at the protocol level from server-side legacy applications and relays the messages to the client computer to support a rendering task provided by a client of said legacy protocols; an interaction task provided by a client of said legacy protocols; an extension of the rendering and interaction beyond that provided by a client of said legacy protocols; or inter-plugin communication as part of the extension, 
wherein the plugin definition associated with the one or more client-side plugins includes a URL embedding an external website to extend functionality of the client computer by accessing a service associated with the server computer using a launch declaration containing an identifier that is unique to the plugin definition, and the plugin definition associated with a server-side plugin is configured to be imported by the client computer, and the importation of the server-side plugin definition enables the client-side plugin to communicate with the server-side plugin and to communicate the required credentials.
Dependent claims 2-6, 9-11 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination:

A method of operating a virtual desktop, the method comprising: 
installing at least one application comprising a server-side plugin on a server computer comprising a web server; 
autonomously deploying, by the server-side plugin, one or more client-side plugins to a client computer for installation, wherein the one or more client-side plugins are visible in a desktop configuration and accessible by a user and each client-side plugin is associated with a plugin definition that specifies how the plugin is to be loaded and specifies access points that allow the plugin to be accessed, wherein the one or more server-side plugins specify required credentials and which client-side plugin should be used to obtain the required credentials; 
executing the client-side plugin on the client computer, wherein executing the client-side plugin includes accessing a URL embedding an external website to extend functionality of the client computer by accessing a service associated with the server computer using a launch declaration containing an identifier that is unique to the plugin definition and enabling the client-side to communicate the required credentials; and
executing the server-side plugin on the server computer, wherein the client-side plugin and the server-side plugin interact and thereby offer an application with GUI functionality, wherein the server computer and the client computer communicate through a proxy mechanism that intercepts messages from legacy protocols at the protocol level from server-side legacy applications and relays the messages to the client computer to support a rendering task provided by a client of said legacy protocols; an interaction task provided by a client of said legacy protocols; an extension of the rendering and interaction beyond that provided by clients of said legacy protocols; or inter-plugin communication as part of the extension.
Dependent claims 13-15 further limits allowed independent claim 12; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination:
A virtual desktop system, the system comprising: 
a client computer comprising a first client-side plugin and a second client-side plugin, wherein the first client side-plugin and the second client-side plugin are configured to interact with each other using an application programming interface and without requiring intervention by a server computer, at least one of the first client-side plugin and the second client-side plugin being visible in a desktop configuration and accessible by a user, and at least one of the first client-side plugin and the second client-side plugin being associated with a plugin definition that specifies how the plugin is to be loaded and specifies access points that allow the plugin to be accessed and includes a URL embedding an external website to extend functionality of the client computer by accessing a service associated with the server computer using a launch declaration containing an identifier that is unique to the plugin definition, wherein the first client-side plugin receives data regarding required credentials from client-side plugin and is further configured to receive the required credentials from a user, wherein the server computer and the client computer communicate through a proxy mechanism that intercepts messages from legacy protocols at the protocol level from server-side legacy applications and relays the messages to the client computer to support a rendering task provided by a client of said legacy protocols; an interaction task provided by a client of said legacy protocols; an extension of the rendering and interaction beyond that provided by clients of said legacy protocols; or inter-plugin communication as part of the extension.
Dependent claims 18-20 further limits allowed independent claim 16; therefore, they are also allowed.

Accordingly, claims 1-6, 9-16, 18-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449